     Case 1:20-cv-03163-MKB-TAM Document 21 Filed 03/23/21 Page 1 of 3 PageID #: 167




                                               THE CITY OF NEW YORK
GEORGIA PESTANA                              LAW DEPARTMENT                                  KATHLEEN D. REILLY
Acting Corporation Counsel                          100 CHURCH STREET                     Assistant Corporation Counsel
                                                    NEW YORK, NY 10007                            Phone: (212) 356-2663
                                                                                                    Fax: (212) 356-3558
                                                                                           Email: kareilly@law.nyc.gov
                                                                         March 23, 2021
        BY ECF
        Honorable Margo K. Brodie
        United States District Judge
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201
                             Re:   Edo Gelbard, et al. v. City of New York, et al.
                                   20 CV 3163 (MKB) (RER)
        Your Honor:
                       I am an Assistant Corporation Counsel in the Office of Georgia Pestana, Acting
        Corporation Counsel of the City of New York, and the attorney for defendants City of New York
        (“City”), Mayor Bill de Blasio, New York City Police Department (“NYPD”) Police
        Commissioner Dermot Shea, and NYPD Chief of Department Terence Monahan (“defendants”)
        in the above-referenced matter. Pursuant to § III(A) of Your Honor’s Individual Rules,
        defendants write to respectfully request a pre-motion conference in advance of defendants’
        anticipated partial motion for judgment on the pleadings pursuant to FED. R. CIV. P. 12(c).
        Relevant Facts and Procedural Background
                        By way of background, plaintiffs Edo Gelbard, Luke Hanna, Michael Sternfeld,
        and Tim Young (“plaintiffs”) bring this action, pursuant to 42 U.S.C. § 1983, alleging claims of,
        inter alia, excessive force, First Amendment retaliation, failure to intervene, supervisory
        liability, and municipal liability in connection with an incident that purportedly occurred on or
        about June 3, 2020. In addition to the City of New York, plaintiffs also name Mayor Bill de
        Blasio, NYPD Commissioner Dermot Shea, and NYPD Chief of Department Terence Monahan
        as defendants.
        Plaintiffs’ Supervisory Liability Claims are Ripe for Dismissal
                       In Ashcroft v. Iqbal, the Supreme Court held that courts may not apply a special
        rule for supervisory liability; rather, a plaintiff must directly plead and prove that “each
        Government-official defendant, through the official's own individual actions, has violated the
        Constitution.” 556 U.S. 662, 676 (2009). This decision called the supervisory liability test—
        previously articulated by the Second Circuit in Colon v. Coughlin, 58 F.3d 865 (2d Cir. 1995)—
        into question. Iqbal, 556 U.S. at 676. In the years that followed, the Second Circuit did not
        clarify whether or to what extent the Colon standards continued to apply. See Lombardo v.
Case 1:20-cv-03163-MKB-TAM Document 21 Filed 03/23/21 Page 2 of 3 PageID #: 168




 Graham, 807 F. App'x 120, 124 n.1 (2d Cir. 2020) (summary order) (noting that "Iqbal may have
 heightened the requirements for supervisory liability" but declining to decide the issue);
 Raspardo v. Carlone, 770 F.3d 97, 117 (2d Cir. 2014) (declining to decide the fate of Colon's
 supervisory liability test because the defendant was not liable under any of the Colon categories);
 Reynolds v. Barrett, 685 F.3d 193, 205 n.14 (2d Cir. 2012) (“Iqbal has . . . engendered conflict
 within our Circuit about the continuing vitality of the supervisory liability test set forth in
 Colon.”).
                 In Tangreti v. Bachmann, the Second Circuit now puts this issue to rest. 983 F.3d
 609 (2d Cir. 2020). Here, the Circuit “join[s] [the 7th, 8th, 9th, 10th and 11th] circuits in holding
 that after Iqbal, there is no special rule for supervisory liability. Instead, a plaintiff must plead
 and prove ‘that each Government-official defendant, through the official’s own individual
 actions, has violated the Constitution.’” Id. at 612 (quoting Iqbal, 556 U.S. at 67.). “‘The factors
 necessary to establish a [§ 1983] violation will vary with the constitutional provision at issue’
 because the elements of different constitutional violations vary. The violation must be
 established against the supervisory official directly.” Id. at 618. A plaintiff must show that the
 supervisor violated the Constitution by their “own conduct, not by reason of [the defendant’s]
 supervision of others who committed the violation.” Id. at 619; see Holden v. Port Auth. of N.Y.
 & N.J., No. 17 Civ. 2192 (JGK), 2021 U.S. Dist. LEXIS 32594, at *46 (S.D.N.Y. Feb. 22, 2021);
 see also Tirado v. City of New York, No. 19 Civ. 10377 (LAK)(SN), 2021 U.S. Dist. LEXIS
 14406, at *18 (S.D.N.Y. Jan. 25, 2021) (recommending dismissal because the plaintiff did not
 show how the supervisors violated his rights); LeClair v. Raymond, No. 19-CV-0028
 (BKS)(DJS), 2021 U.S. Dist. LEXIS 5465, at *23 (N.D.N.Y. Jan. 12, 2021) (explaining that
 Tangreti “essentially eliminated supervisory liability”); Atkinson v. Okocha, No. 20 CV
 4497(JS)(ST), 2021 U.S. Dist. LEXIS 1635, at *9 (E.D.N.Y. Jan. 5, 2021) (“[T]o the extent
 [p]laintiff seeks to impose liability solely based on the supervisory positions [d]efendants hold,
 those claims are similarly [dismissed].”).
                Simply put, to hold a state official liable under §1983, a plaintiff must plead and
 prove the elements of the underlying constitutional violation directly against the official without
 relying on a special test for supervisory liability. Tangreti, 983 F.3d at *618. Here, plaintiffs have
 not pled the element of any underlying constitutional violation—including their claims for
 excessive force or First Amendment violations—directly against any supervisory official. (See
 generally Am. Compl.) Plaintiffs allege only “personal supervisory involvement,” which is no
 longer sufficient to allege a constitutional violation. As such, these claims fail as a matter of law.
 Conclusion
                In sum, plaintiffs’ claim for supervisory liability is ripe for dismissal.
 Accordingly, defendants respectfully request that the Court grant defendants a pre-motion
 conference in anticipation of their partial motion for judgment on the pleadings for plaintiff’s
 supervisory liability claims.
                Defendants thank the Court for its time and consideration in this matter.
                                                               Respectfully submitted,


                                                               Kathleen D. Reilly
                                                               Assistant Corporation Counsel

                                                 -2-
Case 1:20-cv-03163-MKB-TAM Document 21 Filed 03/23/21 Page 3 of 3 PageID #: 169




 cc:   By ECF:
       David Lebowitz, Esq., Attorney for Plaintiff
       Douglas Lieb, Esq., Attorney for Plaintiff




                                             -3-
